DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
In the amendment dated 1/24/2022, the following has occurred: Claims 1, 14, and 15 have been amended; Claim 18 has been added; Claim 3 has been canceled.
Claims 1, 2, and 4-18 are pending, and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252744 to Zimmermann et al.) in view of Frias (US 2015/0104689 to Frias et al.).
	Regarding Claim 1, Zimmermann teaches:
an arrangement 10 for cells for storing electrical energy comprising at least two cells 1 (Fig. 2)

    PNG
    media_image1.png
    909
    836
    media_image1.png
    Greyscale

wherein the at least two cells have an axial direction with circumferential end face regions having poles/terminals (Fig. 2)
at least one connecting plate 12
wherein the at least two cells are arranged at the at least one connecting plate (Fig. 2)
wherein contact elements in the form of springs can be provided between the at least one connecting plate and the pole regions—although Fig. 2 does not depict such contact springs, para 0016 makes clear that conductive springs can be used as mediating connectors as was conventional in the art
wherein conventional springs are “designed” for bearing against respective pole regions to provide firm electrical contact, and necessarily have a “predetermined,” in the sense that its determined beforehand, spring constant that is dependent on the difference between the relaxed length and a suitable compression length
wherein it would have been obvious to use springs that do not mechanically overload the cell, as was conventional in the art
wherein at least one retaining element 3 is provided adjacent to the at least one of the at least two cells in the axial direction by means of a form fit (Fig. 2, para 0038)
	Engineers do not knowingly use spring constants that threaten to exceed the mechanical limits of the cell, and use of springs that provide a suitable force somewhere between destructive force and no force (and therefore no contact) was obvious within the high ordinary skill in the art. Spring connectors have been used in the battery arts for decades. Frias, for example, from the same field of invention, regarding a modular battery system, teaches a spring connector for a bus bar plate with a predetermined spring constant (Fig. 1A, paras 0084-0088). 
	Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the spring constant involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. The claims as written are exceedingly general, referring only to a spring constant somewhere between two extreme ends that would both vitiate the intended function of providing electrical contact. Absent some more particularly claimed spring constant force with 
	Regarding Claim 4, Zimmermann teaches:
wherein at least one retaining element positions the cells in the axial direction via contact on an edge region at the transition between the circumferential region and the respective end face (Fig. 2)
	Regarding Claims 5 and 6, Zimmermann teaches:
wherein force-locking means such as a conductive adhesive can be provided in the battery receptacle spot 6 which hold at least one of the cells via a force-locking, wherein several conventional adhesives are “elastic” materials within the broadest reasonable interpretation of the claims (Fig. 1, para 0040)
	Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 7, Zimmermann teaches:
wherein at least two connecting plates and least one pressure element 4 are provided, the pressure element(s) holding the connecting plates at a predetermined distance (Fig. 2, etc.)
	Regarding Claim 8, Zimmermann teaches:
embodiments in which several cells can be arranged in the axial direction between connecting plates held at a predetermined distance (Fig. 5, para 0043)
	Regarding Claim 9, Zimmermann teaches:
holding elements for holding the cells in a direction perpendicular to the axial direction in one piece with the retaining elements (Fig. 2)
Regarding Claim 11, Zimmermann teaches:
a spring generally, such as springs conventionally known in the art, such that selecting a spring of a shape with “a plurality of contact areas” would have been obvious 
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 14, Zimmermann teaches:
a method for making an arrangement 10 for cells for storing electrical energy comprising at least two cells 1 (Fig. 2)
wherein the at least two cells have an axial direction with circumferential end face regions having poles/terminals (Fig. 2)
at least one connecting plate 12 (para 0040, Fig. 2)
wherein the at least two cells are arranged at the at least one connecting plate (Fig. 2)
wherein contact elements in the form of springs can be provided between the at least one connecting plate and the pole regions—although Fig. 2 does not depict such contact springs, para 0016 makes clear that conductive springs can be used as mediating connectors as was conventional in the art
wherein conventional springs are “designed” for bearing against respective pole regions to provide firm electrical contact, and necessarily have a “predetermined,” in the sense that its determined beforehand, spring constant that is dependent on the difference between the relaxed length and a suitable compression length
wherein it would have been obvious to use springs that do not mechanically overload the cell, as was conventional in the art
wherein at least one retaining element 3 is provided adjacent to the at least one of the at least two cells in the axial direction by means of a form fit (Fig. 2, para 0038)

	Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the spring constant involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. The claims as written are exceedingly general, referring only to a spring constant somewhere between two extreme ends that would both vitiate the intended function of providing electrical contact. Absent some more particularly claimed spring constant force with demonstrable unexpected results in comparison to another (conventional) range, claiming a “predetermined” spring constant that depends on the most general conditions of its effective use is found to be obvious.
	Regarding Claim 15, Zimmermann teaches:
a method for making an arrangement 10 for cells for storing electrical energy comprising at least two cells 1 (Fig. 2)
wherein the at least two cells have an axial direction with circumferential end face regions having poles/terminals (Fig. 2)
at least one connecting plate 12 (para 0040, Fig. 2)
wherein the at least two cells are arranged at the at least one connecting plate (Fig. 2)
wherein contact elements in the form of springs can be provided between the at least one connecting plate and the pole regions—although Fig. 2 does not depict such contact springs, 
wherein conventional springs are “designed” for bearing against respective pole regions to provide firm electrical contact, and necessarily have a “predetermined,” in the sense that its determined beforehand, spring constant that is dependent on the difference between the relaxed length and a suitable compression length
wherein it would have been obvious to use springs that do not mechanically overload the cell, as was conventional in the art
wherein at least one retaining element 3 is provided adjacent to the at least one of the at least two cells in the axial direction by means of a form fit (Fig. 2, para 0038)
	Engineers do not knowingly use spring constants that threaten to exceed the mechanical limits of the cell, and use of springs that provide a suitable force somewhere between destructive force and no force (and therefore no contact) was obvious within the high ordinary skill in the art. Spring connectors have been used in the battery arts for decades. Frias, for example, from the same field of invention, regarding a modular battery system, teaches a spring connector for a bus bar plate with a predetermined spring constant (Fig. 1A, paras 0084-0088). 
	Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the spring constant involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. The claims as written are exceedingly general, referring only to a spring constant somewhere between two extreme ends that would both vitiate the intended function of providing electrical contact. Absent some more particularly claimed spring constant force with demonstrable unexpected results in comparison to another (conventional) range, claiming a “predetermined” spring constant that depends on the most general conditions of its effective use is found to be obvious.
Regarding Claim 18, Zimmermann teaches:
a spring contact element arranged between the connecting plate and the pole regions of the batteries, necessarily having a predetermined spring constant (Fig. 2, para 0016)
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252744 to Zimmermann et al.) in view of Frias (US 2015/0104689 to Frias et al.), in further view of Kilhenny (US 2016/0014878 to Kilhenny).
	Regarding Claim 2, Zimmermann does not explicitly teach:
a laminate composite material for the connecting plate with at least one metal core and at least one conductive layer
	Kilhenny, however, from the same field of invention, regarding conductive connectors, teaches a laminated connector with a metal core and an electrically conductive layer with improved thermal conduction (abstract, Figs.). It would have been obvious to one of ordinary skill in the art to use a conductive laminate, like that disclosed in Kilhenny as the conductive connector in Zimmermann with the motivation to better manage thermal conduction. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claims 10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252744 to Zimmermann et al.) in view of Frias (US 2015/0104689 to Frias et al.), in further view of Nelson (US Patent No. 9,269,943 to Nelson et al.) or Hasenauer (US Patent No. 4,581,306 to Hasenauer et al).
	Regarding Claims 10, 12, 13, 16 and 17, Zimmermann does not explicitly teach:
a copper alloy such as copper beryllium
a contact element with a contact coating such as a precious metal contact coating
	Nelson, however, teaches that spring contacts are commonly made of beryllium copper alloy (column 6 line 44). Hasenauer, also from the same field of invention, teaches that electrical contacts are commonly made of precious metals like gold or silver (column 3 line 37). It was known in the art to provide coatings for connectors such as brass- or nickel-plating on steel connectors (see previously cited Heiji) and that providing coatings with a substantially different standard potential could lead to detrimental corrosion. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to make the contact elements out of conventional materials already known in the art for any of the disclosed rationales provided in the prior art, absent some showing of unexpected results in the combination.

Response to Arguments
The arguments submitted 1/24/2022 have been reviewed but do not place the application in condition for allowance. In response to the instant amendments further search and consideration has led to the new rejections being made under § 103 in view of Zimmermann et al. The Office notes in passing, however, that the argument that the prior art does not teach or suggest “predetermine[ing] the spring constant element dependent on the height of the retaining element relative to the connecting plate,” and that such a “predetermining […] in absence of any hint stating the risk of mechanically damaging the batteries can be reduced, the skilled person has no motivation for such a departure” is unpersuasive for almost any prior art using a spring contact element. The suggestion that an engineer of ordinary skill in the art would not select or engineer a spring that 1) makes contact, and therefore applies spring force without 2) mechanically damaging the battery cells is prima facie unpersuasive because it essentially applies that an engineer of ordinary skill in the art has zero skill in the achieving 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723